Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Environmental Control of the Town of Islip, dated January 31, 1984, which, after a hearing, found petitioner incapable of performing the duties of his position of employment and dismissed him therefrom.
Determination confirmed and proceeding dismissed on the merits, with costs.
There is substantial evidence in the record to support respondent’s findings. Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.